Citation Nr: 0946384	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  00-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of Title 38, United States Code, Section 
1310, also known as service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of Title 38, United States Code, Section 
1318.

3.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of Title 38, United States Code, Section 
1151.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1961 to August 
1966.  He died in May 1999 at the age of 56.  The appellant 
is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1999 and 
April 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which denied 
entitlement to the benefits currently sought on appeal.

As a point of clarification, the issues of entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§§ 1310 and 1318 were previously remanded by the Board in 
September 2003 and May 2005.  Based upon the evidence of 
record at the time of the May 2005 remand, the Board found 
that the issue of entitlement under § 1151 had been raised by 
the appellant and should be adjudicated subsequent to that 
remand.  Following adjudication in compliance with this 
remand instruction, the appeal has now been returned to the 
Board for further appellate review.   

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

On May 29, 2007, prior to promulgation of a decision in the 
appeal, VA received written notification from the appellant 
requesting the withdrawal of her appeal for DIC under the 
provisions of 38 U.S.C.A. §§ 1310 and 1318.  This document 
further indicated that the appellant only wished to pursue 
DIC under the provisions of 38 U.S.C.A. § 1151.  


CONCLUSION OF LAW

The criteria for the appellant's withdrawal of the issues of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§§ 1310 and 1318 have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  Id.  In the present 
case, the appellant has withdrawn the issues of entitlement 
to DIC under the provisions of 38 U.S.C.A. §§ 1310 and 1318, 
clearly indicating that she wishes to pursue only the issue 
of entitlement under § 1151.  Notice of disagreement & 
withdrawal of issues, May 2007.  As such, there remains no 
allegation of error of fact or law for appellate 
consideration with regard to the claims pursuant to 
38 U.S.C.A. §§ 1310 and 1318.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to these issues 
and they are hereby dismissed.


ORDER

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1310 is dismissed.

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1151 is ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

Specifically, the Board finds that the medical opinions 
obtained to date primarily relate to the elements pertinent 
to 38 U.S.C.A. § 1310 and service connection for the 
Veteran's cause of death, as opposed to the elements 
necessary to establish entitlement under 38 U.S.C.A. § 1151 
for death that results from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  See VA opinion, March 2007; see also VA 
specialist's opinion, February 2005 (determining that a 
complete opinion could not be rendered without obtaining 
additional VA medical records).  However, all relevant 
theories of entitlement must be considered, and the Board is 
required to seek an additional medical opinion if such is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); Szemraj v. Principi, 357 F.3d 1370(Fed. Cir. 2004); 
38 C.F.R. § 3.159(c)(4) (2009).  As such, the Board finds 
that a medical opinion that specifically considers and 
discusses the elements for consideration under § 1151 is 
required.  

To this end, consideration regarding informed consent is also 
necessary as fault by VA may be found where VA furnished 
medical or surgical treatment without informed consent by a 
veteran or his or her representative.  38 C.F.R. § 3.361 
(d)(1)(ii) (2009).  A copy of the surgical permit or consent 
form signed by the Veteran, as referenced in the May 13,1999 
preoperative check list, was previously requested in November 
and December 2006, but does not appear within the claims 
file.  This document must be sought.  The Board notes that 
the appellant reports that the Veteran underwent pre-
operative preparation at VA facilities in Biloxi, Mississippi 
while the actual surgical procedure was performed in Jackson, 
Mississippi.  See Decision review officer (DRO) hearing 
transcript, March 2000.  

Finally, the Board observes that there is no narrative report 
of the autopsy protocol performed on May 18, 1999 within the 
claims file.  Instead, there is a VA computer print out 
titled "AUTOPSY" that includes a numerical listing of 
provisional and final anatomic diagnoses.  The Board is 
unclear as to whether this document  constitutes the complete 
report of this Veteran's postmortem examination and 
clarification on this point is requested.  

Accordingly, the case is REMANDED for the following action:

1.  Determine and document for the 
record whether the autopsy data within 
the claims file comprises a complete 
report of the May 18, 1999 postmortem 
examination of the Veteran.  If not, 
all available autopsy records must be 
obtained and associated with the claims 
file. 

2.  Contact the VA Medical Center in 
Jackson, Mississippi to request a copy 
of the surgery permit or consent form 
(SF-522 or its equivalent) signed by 
this Veteran, indicating the 
acknowledged risks and consent to 
undergo the lumbar laminectomy surgical 
procedure scheduled for May 13, 1999 at 
that facility.  

3.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the AMC/RO must so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

4.  AFTER the above development is 
completed, submit the claims file in 
its entirety to a vascular, neurology, 
or cardiology specialist (in order of 
preference) for a review of the medical 
record and resulting specialist's 
opinion.   

The reviewing physician is specifically 
requested to render an opinion in 
response to each of the following:  
(a)  Was the Veteran's death, the 
precipitating left-sided 
cerebrovascular accident, or the in-
surgery hypotensive event proximately 
caused by any carelessness, negligence, 
lack of proper skill, error in judgment 
or similar instance of fault on VA's 
part in furnishing surgical treatment 
and hospital care in May 1999?
(b)  Was the Veteran's death, the 
precipitating left-sided 
cerebrovascular accident, or the in-
surgery hypotensive event a risk of 
such type as to be reasonably 
foreseeable or not reasonably 
foreseeable?  (For the purposes of this 
determination, reasonable 
foreseeability is based upon 
consideration of whether the risk of 
this event was the type of risk that a 
reasonable health care provider would 
have disclosed in connection with 
required informed consent procedures.)   
(c)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider during 
the hospital admission in question?
(d)  As described by a witness for the 
appellant in the March 2000 DRO 
hearing, was the provision of blood 
thinning medication within the 
appropriate standard of care given the 
Veteran's post-operative condition?
(e)  Was the May 1999 surgical 
treatment or subsequent VA hospital 
care the actual cause of the Veteran's 
death?

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


